DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 24 June 2022, with respect to the claim rejections under 35 USC 112 have been fully considered and are persuasive. The claim rejections under 35 USC 112 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 24 June 2022, with respect to the claim rejections under 35 USC 102 and 35 USC 103 have been fully considered and are not persuasive. Applicant argues that element 80 in McCune is part of a deflection limiter and does not support the fan drive gear system as claimed, the examiner respectfully disagrees. McCune clearly discloses that when “shaft 34 is subject to a bending moment that causes gear train 30 to be displaced past a threshold level, bearing 80 engages transfer bearing 74” (emphasis added), which encompass supporting the fan drive gear system. Therefore, the arguments are not persuasive and the rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 (and other claims, respectively, see below) of Sheridan et al – hereafter Sheridan – (US 10,563,576 B2) in view of McCune et al – hereafter McCune – (US 20110130246 A1). 

For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 22
Application claim 1
A turbofan engine comprising: 

a fan including a plurality of fan blades; 


a fan drive gear system including a sun gear encircled by a ring gear, a plurality of intermediate gears positioned between and enmeshing with said sun gear and said ring gear, with said plurality of intermediate gears carried by a gear carrier; 

a fan shaft coupling the fan drive gear system to the fan; 

a low spool extending along a longitudinal axis, the low spool including a low pressure turbine driving the fan drive gear system through a low shaft; 

a core spool including a high pressure turbine driving a high pressure compressor through a core shaft; 

a first bearing engaging the fan shaft; 

a second bearing engaging the fan shaft on an opposite side of the fan drive gear system from the first bearing, one of the first and second bearings being a thrust bearing, and another one of the first and second bearings being a roller bearing; and 

a third bearing engaging the low shaft and the fan shaft;

further comprising a case, and wherein the fan drive gear system is coupled to the case via a compliant flexure;

wherein the low shaft has a flexible forward portion;

wherein the fan shaft is mounted to rotate with the gear carrier as a unit, the unit engages the first bearing axially forward of the gear carrier and engages the second bearing axially aft of the gear carrier with respect to the longitudinal axis, the low pressure turbine has three or more stages, the high pressure turbine has two stages, and the fan drive gear system defines a speed reduction ratio between 2:1 and 13:1.
A gas turbine engine comprising:

a fan delivering air into a core engine:

a fan drive gear system including a gear carrier and at least one ring gear, wherein the at least one ring gear is coupled to an engine case of the gas turbine engine with a compliant flexure;



a fan shaft coupling the gear carrier in the fan drive gear system to the fan: and










wherein a first bearing is forward of the fan drive gear system and supporting the fan
drive gear system, and a second bearing is aft of the fan drive gear system, and supporting the fan drive gear system.


Note that the amendment to replace “turbofan engine” with “gas turbine engine” in the claim preamble does not affect the scope of the claim limitations in the body of the claim and Sheridan still includes the limitations in the body of the claim as explained in the comparison table above. Thus, it is apparent, for the broadening aspect, that patent claim 22 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 1 is anticipated by patent claim 22, with respect to the broadening aspect, then application claim 1 is obvious over patent claim 22 with respect to the broadening aspect.
	With respect to the additional features recited in application claim 1, patent claim 22 fails to recite the fan shaft coupling the gear carrier to the fan.  However, McCune teaches a mounting system for a planetary gear train in a gas turbine engine (abstract), said mounting system including a fan shaft (Fig.2, 34) coupling a gear carrier (Fig.2, 68) to the fan (Fig.2, 50; ¶14, note “output shaft 34 is attached to a torque frame (not shown) having fingers that connect to gear carrier 68. At a second end, output shaft 34 connects to fan assembly 32 (FIG. 1) of fan drive gear system 16”).  Since the patent claim recites the use of a fan drive gear mounting system and McCune teaches said mounting system including a fan shaft coupling a gear carrier to the fan, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fan drive gear mounting system in the patent claims so that said mounting system is part of a gas turbine engine and includes the fan shaft coupling a gear carrier to the fan as taught by McCune for the purpose of providing a torque frame between the shaft and the gear carrier to assist in the transmission of rotation from the gear system to the fan blades.

For dependent claims 2-20 and 31-32, the recited limitations are contained in McCune Fig.2, Sheridan claim 11, Sheridan claim 12, Sheridan claim 22, Sheridan claim 14, Sheridan claim 15, Sheridan claim 22, Sheridan claim 22, Sheridan claim 18, Sheridan claim 15, Sheridan claim 22, McCune Fig.2, Sheridan claim 4, Sheridan claim 22, Sheridan claim 22, Sheridan claim 28, Sheridan claim 22, Sheridan claim 9, Sheridan claim 25, McCune Fig.2, Sheridan claim 4, respectively.

Claims 21 and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 (and other claims, respectively, see below) of Sheridan et al – hereafter Sheridan – (US 10,563,576 B2). 


For claim 21:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 22
Application claim 21
A turbofan engine comprising: 

a fan including a plurality of fan blades; 


a fan drive gear system including a sun gear encircled by a ring gear, a plurality of intermediate gears positioned between and enmeshing with said sun gear and said ring gear, with said plurality of intermediate gears carried by a gear carrier; 




a fan shaft coupling the fan drive gear system to the fan; 

a low spool extending along a longitudinal axis, the low spool including a low pressure turbine driving the fan drive gear system through a low shaft; 


a core spool including a high pressure turbine driving a high pressure compressor through a core shaft; 

a first bearing engaging the fan shaft; 


a second bearing engaging the fan shaft on an opposite side of the fan drive gear system from the first bearing, one of the first and second bearings being a thrust bearing, and another one of the first and second bearings being a roller bearing; and 

a third bearing engaging the low shaft and the fan shaft;

further comprising a case, and wherein the fan drive gear system is coupled to the case via a compliant flexure;

wherein the low shaft has a flexible forward portion;

wherein the fan shaft is mounted to rotate with the gear carrier as a unit, the unit engages the first bearing axially forward of the gear carrier and engages the second bearing axially aft of the gear carrier with respect to the longitudinal axis, the low pressure turbine has three or more stages, the high pressure turbine has two stages, and the fan drive gear system defines a speed reduction ratio between 2:1 and 13:1.
A gas turbine engine comprising:

a fan including a plurality of fan blades;


a fan drive gear system including a sun gear encircled by at least one ring gear, a plurality of intermediate gears positioned between and enmeshing with the sun gear and the at
least one ring gear, with the plurality of intermediate gears carried by a gear carrier;

a case with the fan drive gear system coupled to the case via a compliant flexure;

a fan shaft coupling the fan drive gear system to the fan;

a low spool extending along a longitudinal axis, the low spool including a low pressure turbine driving the fan drive gear system through a low shaft and the low shaft has a flexible forward portion;

a core spool including a high pressure turbine driving a high pressure compressor through a core shaft;

a first bearing configured to rotate with the gear carrier; 

a second bearing located on an opposite axial side of the fan drive gear system from the first bearing; and





a third bearing engaging the low shaft and the fan shaft;








wherein the fan shaft is mounted to rotate with the gear carrier as a unit, the unit engages the first bearing axially forward of the gear carrier and engages the second bearing axially aft of the gear carrier with respect to the longitudinal axis, the low pressure turbine has three or more stages, the high pressure turbine has two stages, and the fan drive gear system defines a speed reduction ratio between 2:1 and 13:1.


Note that the amendment to replace “turbofan engine” with “gas turbine engine” in the claim preamble does not affect the scope of the claim limitations in the body of the claim and Sheridan still includes the limitations in the body of the claim as explained in the comparison table above. Thus, it is apparent, for the broadening aspect, that patent claim 22 includes features that are not in application claim 21. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 21 is anticipated by patent claim 22, with respect to the broadening aspect, then application claim 21 is obvious over patent claim 22 with respect to the broadening aspect.

For dependent claims 25-30, the recited limitations are contained in Sheridan claim 26, Sheridan claim 27, Sheridan claim 28, Sheridan claim 23, Sheridan claim 24, Sheridan claim 25, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCune et al – hereafter McCune – (US 20110130246 A1).

Regarding claim 1, McCune teaches a gas turbine engine (Fig.1) comprising:
a fan (Fig.1, 32/50) delivering air into a core engine (¶9);
a fan drive gear system (Fig.1, 30) including a gear carrier (Fig.2, 68) and at least one ring gear (Fig.2, 38), wherein the at least one ring gear is coupled to an engine case (Fig.2, where 60/62 are connected to) of the gas turbine engine with a compliant flexure (Fig.2, 60);
a fan shaft (Fig.2, 34) coupling the gear carrier in the fan drive gear system to the fan (¶14, note “output shaft 34 is attached to a torque frame (not shown) having fingers that connect to gear carrier 68. At a second end, output shaft 34 connects to fan assembly 32 (FIG. 1) of fan drive gear system 16”); and
wherein a first bearing (Fig.2, 64) is forward of the fan drive gear system and supporting the fan drive gear system, and a second bearing (Fig.2, 80) is aft of the fan drive gear system, and supporting the fan drive gear system (Fig.2, via 74).

Regarding claim 2, McCune further teaches the first bearing includes an inner race configured to rotate with the gear carrier and the second bearing includes an inner race configured to rotate with the gear carrier (Fig.2, via 34 and 74, respectively).

Regarding claim 3, McCune further teaches the second bearing supports the fan shaft relative to a rear support of a static structure (Fig.2, note where 84 is locate and connected to where 90 points to which is part of an unnumbered static structure), the rear support extending inward from a forward frame (Fig.2, 62) of the static structure behind the fan drive gear system relative to a longitudinal axis of the core engine (Fig.2).

Regarding claim 4, McCune further teaches one of the first and second bearings is a thrust bearing (Fig.2, 64; ¶15, last 2 sentences), and another one of the first and second bearings is a non-thrust bearing (Fig.2, 80; ¶22, note “bearing 80 comprises a roller bearing”).

Regarding claim 5, McCune further teaches a low spool (Fig.1/2, 22/46) with a low pressure turbine (Fig.1, 20), wherein the first and second bearings prevent radial excursions and overturning moments produced by the fan during operation, the low pressure turbine has three or more stages (Fig.1, 20), and the fan drive gear system defines a speed reduction ratio between 2:1 and 13:1 (¶10).

Regarding claim 6, McCune further teaches the first bearing is a thrust bearing (Fig.2, 64; ¶15, last 2 sentences), and the second bearing being a roller bearing (Fig.2, 80; ¶22, note “bearing 80 comprises a roller bearing”).

Regarding claim 8, McCune further teaches a low spool (Fig.1/2, 12) having a low pressure turbine (Fig.1, 20) and a low pressure shaft (Fig.1/2, 22/46) and the fan drive gear system includes a sun gear (Fig.1/2, 36), wherein the low pressure turbine has three or more stages (Fig.1, 20), and the fan drive gear system defines a speed reduction ratio between 2:1 and 13:1 (¶10).

Regarding claim 9, McCune further teaches the low pressure shaft has a flexible forward portion (Fig.2, note undulation of 46 adjacent gear system 30).

Regarding claim 10, McCune further teaches a high spool (Fig.1, 14) with a high pressure turbine (Fig.1, 26) and a high pressure shaft (Fig.1, 28), wherein the low pressure shaft has a splined outer diameter surface and the sun gear has a splined inner diameter surface (Fig.2), the splined outer diameter surface of the low pressure shaft is interfitting with the splined inner diameter surface of the sun gear (¶15, note “to connect to sun gear 36, such as by a spline”), the high pressure turbine has two stages (Fig.1, 26), and the first bearing is a bidirectional tapered roller bearing (¶15, note “The pair of tapered roller bearing of bearing assembly 64”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 11-13 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McCune et al – hereafter McCune – (US 20110130246 A1).

Regarding claim 7, McCune further teaches only a single bearing is along the fan shaft forward of the fan drive gear system, the single bearing being the first bearing (Fig.2, 64; note that the instant bearing 64 is a duplexing example which behaves as a single bearing).
In the alternative It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bearing arrangement 64 of McCune by replacing the duplexing bearing configuration for another single bearing because this would provide support while potentially saving material/weight.

Regarding claim 11, McCune further teaches the fan drive gear system includes the at least one ring gear (Fig.2, 38) encircling a sun gear (Fig.2, 36), and includes a plurality of intermediate gears (Fig.2, 40) positioned between and enmeshing with the sun gear and the at least one ring gear (Fig.2), with the plurality of intermediate gears carried by the gear carrier (Fig.2, 68), and wherein only a single bearing is along the fan shaft forward of the fan drive gear system, the single bearing being the first bearing (Fig.2, 64; note that the instant bearing 64 is a duplexing example which behaves as a single bearing).
In the alternative It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bearing arrangement 64 of McCune by replacing the duplexing bearing configuration for another single bearing because this would provide support while potentially saving material/weight.

Regarding claim 12, McCune further teaches a low pressure turbine with three or more stages (Fig.1, 20), wherein the fan is a single-stage fan (Fig.1, 32) and the fan drive gear system defines a speed reduction ratio between 2:1 and 13:1 (¶10).

Regarding claim 13 and claim 31, McCune further teaches the first bearing includes an inner race configured to rotate with the gear carrier and the second bearing includes an inner race configured to rotate with the gear carrier (Fig.2, via 34 and 74, respectively).

Allowable Subject Matter
Claims 21 and 25-30 would be allowable if the rejection(s) under nonstatutory double patenting are overcome.

Claims 14-20 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and overcoming the rejection(s) under nonstatutory double patenting.

The statement of reasons for the indication of allowable subject matter included in the Non-Final Office Action mailed on 19 April 2022 still apply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745